Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/24/2020, 04/26/2021, and 8/31/2021 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-6 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated 
Step 2A: Prong 1
To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to the abstract idea is bolded:
1. A method for reducing error in a measured sample heat flow rate due to interpan heat exchange, the method comprising: 
sensing a heat flow rate to or from a sample container placed on a sample calorimeter unit in a single sample differential scanning calorimeter sensor; 
sensing a reference heat flow rate to or from a reference container placed on a reference calorimeter unit of the single sample differential scanning calorimeter sensor; sensing a temperature of the sample container; 
sensing a temperature of the reference container; 
determining an interpan heat exchange between the sample container and the reference container; and 
determining a sample heat flow rate having reduced error based on the sensed heat flow rate to or from the sample container and the determined interpan heat exchange rate.  
The bolded abstract idea is an algorithm involving extensive calculations. Note that “sensing a heat flow rate and a reference heat flow rate” and “sensing a temperature of the sample container and the reference container” are pre-solution 
Step 2A: Prong 2
The sample and reference containers, sample and reference calorimeter units, sample differential scanning calorimeter sensors are additional elements. The limitations of “determining an interpan heat exchange between the sample container and the reference container” and “determining a sample heat flow rate having reduced error based on the sensed heat flow rate to or from the sample container and the determined interpan heat exchange rate,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim may encompass manually calculating the interpan heat exchange value between the sample container and the reference container. Similarly, the limitation of “determining a sample heat flow rate having reduced error based on the sensed heat flow rate and the determined interpan heat exchange rate”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining” in the context of this claim encompass the user performing mathematical calculations regarding a heat flow rate having reduced error.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
i.e., as a generic processor performing a generic computer function of mathematical calculations, i.e., determining an interpan heat exchange and determining a sample heat flow rate steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. There is no showing of integration into a practical application such as an improvement to the functioning of a computer, or to any other technology or technical field, or use of a particular machine.  Further, the additional elements of sample and reference containers, sample and reference calorimeter units, sample differential scanning calorimeter sensors are recited at a high-level of generality. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea. 
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using a processor to perform the determining an interpan heat exchange and determining a sample heat flow rate having reduced error steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the 
Regarding claims 2-6, the limitations are further directed to an abstract idea, as described in claim 1. For the reasons described above with respect to claim 1, the judicial exceptions are not meaningfully integrated into a practical application, or amount to significantly more than the abstract idea. Therefore, claims 2-6 is also not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Danley et al. (US 2008/0052032 A1, hereinafter referred to as .
Regarding claim 1, Danley teaches a method for reducing error in a measured sample heat flow rate due to interpan heat exchange, the method comprising: sensing a heat flow rate to or from a sample container placed on a sample calorimeter unit in a single sample differential scanning calorimeter sensor (para. [0019]: sensor for a heat flux differential scanning calorimeter is configured so that the differential temperatures are measured between locations external to the regions of heat exchange between the sensor and sample containers. The measured differential temperatures respond to the magnitude of the heat flow rate between the sensor and the sample and reference containers); sensing a reference heat flow rate to or from a reference container placed on a reference calorimeter unit of the single sample differential scanning calorimeter sensor (para. [0019]; para. [0055]: the sample heat flow rate,                         
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    s
                                
                            
                        
                     , is calculated using equation (2), and the reference heat flow rate,                         
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    r
                                
                            
                        
                    , is calculated using equation (3); para. [0056]: when using the improved heat flow calculation method, the sample and reference heat flows are measured separately); sensing a temperature of the sample container (para. [0019]; para. [0055]; para. [0056]: when using the improved heat flow calculation method, the sample and reference heat flows are measured separately); sensing a temperature of the reference container (para. [0036]: sample platform-to-reference differential temperature,                         
                            ∆
                        
                    T, is measured between wires 7 and 8 and sample platform-to-sensor base differential temperature).

However, Danely806 teaches determining an interpan heat exchange between the sample container and the reference container (para. [0066]: solving the reference heat flow equation for the pan heat capacity and eliminating it from the sample heat flow equation and solving it for qsam; para. [0067]: it is seen that the sample heat flow equation including the heat flow leakages differs from the equation of the previous invention (i) by factors multiplying the measured heat flows, and (ii) by an additional term for both the sample and the reference sides. The factors and additional terms tend to increase the magnitude of the measured sample heat flow rate); and determining a sample heat flow rate having reduced error based on the sensed heat flow rate to or from the sample container and the determined interpan heat exchange rate (para. [0082]: the calibration procedure described above for calibrating thermal resistances and heat capacities of a DSC can be modified to include the heat leakages (“heat exchange”)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Danely to incorporate the teaching of Danely806 to provide determining an interpan heat exchange between the sample container and the reference container and determining a sample heat flow rate having reduced error based on the sensed heat flow rate to or from the sample container and the determined interpan heat exchange rate in order to calibrate thermal resistances 
Regarding claim 2, Danley and Danley806 teach all the limitation of claim 1, in addition, Danley teaches determining an interpan heat exchange is determined according to:                          
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    s
                                    r
                                
                            
                            =
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            p
                                            r
                                        
                                    
                                    -
                                    
                                        
                                            T
                                        
                                        
                                            p
                                            s
                                        
                                    
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            s
                                            r
                                        
                                    
                                
                            
                        
                     wherein                         
                            
                                
                                    T
                                
                                
                                    p
                                    r
                                
                            
                        
                     is a reference container temperature,                        
                             
                            
                                
                                    T
                                
                                
                                    p
                                    s
                                
                            
                        
                     is a sample container temperature, Rsr is an interpan thermal resistance defined between the reference container and the sample container, and                         
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    s
                                    r
                                
                            
                        
                     is the interpan heat exchange rate (para. [0007]: Rs and Rr are the thermal resistances of the sample and reference calorimeters; para. [0008]: alternatively, if the effects of heating rates and mass differences between the sample and reference containers are taken into account; para. [0031]: thin wall parts 3 and 4 form thermal resistances Rs and Rr across which temperature differences                         
                            ∆
                        
                    T and                         
                            ∆
                            
                                
                                    T
                                
                                
                                    0
                                
                            
                        
                     are measured; para. [0045]: sensor coefficients required by the program are supplied by sensor coefficient program 232 and pan contact thermal resistances needed by the program are supplied by contact thermal resistance model program 23).  
Regarding claim 4, Danley and Danley806 teach all the limitation of claim 1, in addition, Danley teaches determining an interpan heat exchange between the sample container and the reference container comprises calculating the interpan heat exchange based on the sensed heat flow rates from the sample and reference containers and the sensed temperatures of the sample and reference containers (para. [0019]: The measured differential temperatures respond to the magnitude of the heat flow rate between the sensor and the sample and reference containers; para. [0055]: the temperature of the sample calorimeter is measured between wires 8 and 9, and the temperature of the reference calorimeter is obtained as Tr=Ts−ΔT…the sample heat flow rate,                         
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    s
                                
                            
                        
                    , is calculated using equation (2), and the reference heat flow rate,                         
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    r
                                
                            
                        
                    , is calculated using equation (3)).  
Regarding claim 5, Danley and Danley806 teach all the limitation of claim 1, in addition, Danley teaches comprising: heating a base (2) of the single sample differential scanning calorimeter sensor (20), wherein the sample calorimeter unit and the reference calorimeter unit (12, 6, 4) are disposed on the base (2) (para. [0032]; Fig. 1: sensor 20 also includes a reference platform 5 and a sample platform 6. Reference platform 5 and sample platform 6 are made of the other material of the thermocouple pair (the material of the pair not used to make base 2 and thin wall parts 3 and 4). Reference platform 5 is attached to the top end of thin wall part 3, and sample platform 6 is attached to the top end of thin wall part 4); sensing a temperature of the sample calorimeter unit (12, 6, 4) using at least one thermocouple (8) formed by an electrical junction between a platform (6) and a detector of the sample calorimeter unit (para. [0032]; Fig. 1); and sensing a temperature of the reference calorimeter unit (11, 5, 3) using at least one thermocouple (7) formed by an electrical junction between a platform (5) and a detector of the reference calorimeter unit (para. [0032]; Fig. 1).  
Regarding claim 7, Danley teaches a calorimeter system comprising: a differential scanning calorimeter sensor comprising: a base (20); a single sample calorimeter unit (12, 6, 4) attached to the base (20) and configured to receive a sample container, and a reference calorimeter unit (11, 5, 3) attached to the base (20) and configured to receive a reference container (para. [0032]; Fig. 1: see claim 5 above); para. [0032]: see claim 5 above; para. [0043]: sensor coefficients 232 is a program resident in embedded microprocessor 230 that supplies the sensor coefficients (Rs, Rr, Cs, Cr) used in the heat flow calculation).
Danely does not explicitly teach the computing system is configured to determine an interpan heat exchange between the sample container and the reference container and to determine, based on a sensed heat flow rate to or from the sample container and the interpan heat exchange, a sample heat flow rate having reduced error.
However, Danely806 teaches that the computing system is configured to determine an interpan heat exchange between the sample container and the reference container and to determine, based on a sensed heat flow rate to or from the sample container and the interpan heat exchange, a sample heat flow rate having reduced error (para. [0066]; para. [0067]; para. [0082]: see claim 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Danely to incorporate the teaching of Danely806 to provide a calorimeter system comprising: a differential scanning calorimeter sensor comprising: a base, a single sample calorimeter unit attached to the base and configured to receive a sample container, and a reference calorimeter unit attached to the base and configured to receive a reference container and 31TA-4189-US02 (WAT-243) a computing system in communication with the differential scanning calorimeter sensor, wherein the computing system is configured to determine an interpan heat exchange between the sample container and the reference container and to determine, based on a sensed heat flow rate to or from the sample container and the interpan heat exchange, a 
Regarding claim 8, Danley and Danley806 teach all the limitation of claim 7, in addition, Danley teaches that the computing system is configured to determine the interpan heat exchange according to:                          
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    s
                                    r
                                
                            
                            =
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            p
                                            r
                                        
                                    
                                    -
                                    
                                        
                                            T
                                        
                                        
                                            p
                                            s
                                        
                                    
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            s
                                            r
                                        
                                    
                                
                            
                        
                      wherein                         
                            
                                
                                    T
                                
                                
                                    p
                                    r
                                
                            
                        
                     is a reference container temperature,                         
                            
                                
                                    T
                                
                                
                                    p
                                    s
                                
                            
                        
                     is a sample container temperature,                         
                            
                                
                                    R
                                
                                
                                    s
                                    r
                                
                            
                             
                        
                    is an interpan thermal resistance defined between the reference container and the sample container, and 4sr is the interpan heat exchange rate (para. [0007]; para. [0008]; para. [0031]; para. [0045]: see claim 2 above).  
Regarding claim 10, Danley and Danley806 teach all the limitation of claim 7, in addition, Danley teaches that the interpan heat exchange between the sample container and the reference container is determined from a sensed heat flow rate from the sample container, a sensed heat flow rate from the reference container, a sensed temperature of the sample container and a sensed temperature of the reference container (para. [0019]: a sensor for a heat flux differential scanning calorimeter is configured so that the differential temperatures are measured between locations external to the regions of heat exchange between the sensor and sample containers. The measured differential temperatures respond to the magnitude of the heat flow rate between the sensor and the sample and reference containers; para. [0055] the sample heat flow rate,                         
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            s
                                        
                                    
                                
                                ˙
                            
                        
                    , is calculated using equation (2), and the reference heat flow rate,                         
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            r
                                        
                                    
                                
                                ˙
                            
                        
                    , is calculated using equation (3). In step 508, the temperature of the sample container is calculated using equations (2) and (6), Tps=Ts−                        
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            s
                                        
                                    
                                
                                ˙
                            
                        
                    Rp, and the temperature of the reference container is calculated using equations (3) and (7), Tpr=Tr−                        
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            r
                                        
                                    
                                
                                ˙
                            
                        
                    Rp).
Regarding claim 11, Danley and Danley806 teach all the limitation of claim 7, in addition, Danley teaches that the differential scanning calorimeter sensor further comprises a sample area thermocouple for measuring a temperature difference between 32TA-4189-US02 (WAT-243) the single sample calorimeter unit and the base, the sample area thermocouple formed by a detector connected to an underside of a platform of the single sample calorimeter unit (para. [0020]: a sample thermocouple wire is attached to the sample platform to measure the temperature of the sample, and a reference thermocouple wire attached to the reference platform to measure the temperature of the reference; para. [0041]: thermocouple 210 measures the temperature of the base, thermocouple 211 measures the difference between the reference and sample calorimeter temperatures, and thermocouple 212 measures the difference between the base and sample calorimeter temperatures).  
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Danley (US 2008/0052032 A1, hereinafter referred to as “Danley”) in view of Danley (US 2003/0179806 A1, hereinafter referred to as “Danley806”) further in view of Danley (US 2015/0253206 A1, hereinafter referred to as “Danley206”).
Regarding claim 3, Danley and Danley806 teach all the limitation of claim 2. Neither Danley nor Danley806 explicitly teaches determining a sample heat flow rate having reduced error is determined according to:                         
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    T
                                    4
                                    p
                                    x
                                
                            
                            =
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    s
                                
                            
                            +
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    s
                                    r
                                
                            
                            -
                             
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            p
                                            s
                                             
                                        
                                    
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                ˙
                                            
                                        
                                        
                                            p
                                            s
                                        
                                    
                                
                                
                                    
                                        
                                            m
                                        
                                        
                                            p
                                            r
                                             
                                        
                                    
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                ˙
                                            
                                        
                                        
                                            p
                                            r
                                        
                                    
                                
                            
                            (
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    r
                                
                            
                            -
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    s
                                    r
                                
                            
                            )
                        
                     wherein                         
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    s
                                
                            
                        
                     is a heat flowp rate measured by the sample calorimeter unit,                         
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    r
                                
                            
                        
                    is a heat flow rate measured by the reference calorimeter unit,                         
                            
                                
                                    m
                                
                                
                                    p
                                    s
                                     
                                
                            
                        
                     is a mass of the sample                         
                            
                                
                                    m
                                
                                
                                    p
                                    r
                                     
                                
                            
                        
                     is a mass of the reference container,                         
                            
                                
                                    
                                        
                                            T
                                        
                                        ˙
                                    
                                
                                
                                    p
                                    s
                                
                            
                        
                     is a derivative of the temperature of the sample container with 30TA-4189-US02 (WAT-243) respect to time,                         
                            
                                
                                    
                                        
                                            T
                                        
                                        ˙
                                    
                                
                                
                                    p
                                    r
                                
                            
                        
                     is a derivative of the temperature of the reference container with respect to time, and                         
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    T
                                    4
                                    p
                                    x
                                
                            
                        
                     is the determined sample heat flow rate.  
	However, Danley206 teaches determining a sample heat flow rate having reduced error is determined according to:                          
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    T
                                    4
                                    p
                                    x
                                
                            
                            =
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    s
                                
                            
                            +
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    s
                                    r
                                
                            
                            -
                             
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            p
                                            s
                                             
                                        
                                    
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                ˙
                                            
                                        
                                        
                                            p
                                            s
                                        
                                    
                                
                                
                                    
                                        
                                            m
                                        
                                        
                                            p
                                            r
                                             
                                        
                                    
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                ˙
                                            
                                        
                                        
                                            p
                                            r
                                        
                                    
                                
                            
                            (
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    r
                                
                            
                            -
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    s
                                    r
                                
                            
                            )
                        
                      wherein                         
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    s
                                
                            
                        
                     is a heat flowp rate measured by the sample calorimeter unit,                         
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    r
                                
                            
                        
                    is a heat flow rate measured by the reference calorimeter unit,                         
                            
                                
                                    m
                                
                                
                                    p
                                    s
                                     
                                
                            
                        
                     is a mass of the sample container,                         
                            
                                
                                    m
                                
                                
                                    p
                                    r
                                     
                                
                            
                        
                     is a mass of the reference container,                         
                            
                                
                                    
                                        
                                            T
                                        
                                        ˙
                                    
                                
                                
                                    p
                                    s
                                
                            
                        
                     is a derivative of the temperature of the sample container with 30TA-4189-US02 (WAT-243) respect to time,                         
                            
                                
                                    
                                        
                                            T
                                        
                                        ˙
                                    
                                
                                
                                    p
                                    r
                                
                            
                        
                     is a derivative of the temperature of the reference container with respect to time, and                         
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    T
                                    4
                                    p
                                    x
                                
                            
                        
                     is the determined sample heat flow rate (para. [0029]: the sample is not needed to perform the heat flow balance and find the sample heat flow, but is included to facilitate the study of heat flow error due to heat leakage; para. [0042]: the heat that flows through the sample and reference calorimeters to each of the containers through contact resistances Rss and Rrr are the measured heat flow rates qs and qr. the total heat that flows to the sample container is the sum of the heat that flows to it through its calorimeter, which is the measured sample heat flow, the heat that flows through its leakage resistance and the heat exchanged between it and the sample; para. [0066]: FIG. 5 is a schematic diagram of an exemplary system for controlling the embodiment of the calorimeter shown in FIG. 2 and for calculating the heat flows and calibration factors).  
                        
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    T
                                    4
                                    p
                                    x
                                
                            
                            =
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    s
                                
                            
                            +
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    s
                                    r
                                
                            
                            -
                             
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            p
                                            s
                                             
                                        
                                    
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                ˙
                                            
                                        
                                        
                                            p
                                            s
                                        
                                    
                                
                                
                                    
                                        
                                            m
                                        
                                        
                                            p
                                            r
                                             
                                        
                                    
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                ˙
                                            
                                        
                                        
                                            p
                                            r
                                        
                                    
                                
                            
                            (
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    r
                                
                            
                            -
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    s
                                    r
                                
                            
                            )
                        
                     wherein                         
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    s
                                
                            
                        
                     is a heat flowp rate measured by the sample calorimeter unit,                         
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    r
                                
                            
                        
                    is a heat flow rate measured by the reference calorimeter unit,                         
                            
                                
                                    m
                                
                                
                                    p
                                    s
                                     
                                
                            
                        
                     is a mass of the sample container,                         
                            
                                
                                    m
                                
                                
                                    p
                                    r
                                     
                                
                            
                        
                     is a mass of the reference container,                         
                            
                                
                                    
                                        
                                            T
                                        
                                        ˙
                                    
                                
                                
                                    p
                                    s
                                
                            
                        
                     is a derivative of the temperature of the sample container with 30TA-4189-US02 (WAT-243) respect to time,                         
                            
                                
                                    
                                        
                                            T
                                        
                                        ˙
                                    
                                
                                
                                    p
                                    r
                                
                            
                        
                     is a derivative of the temperature of the reference container with respect to time, and                         
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    T
                                    4
                                    p
                                    x
                                
                            
                        
                     is the determined sample heat flow rate in order to allow the temperature difference between the sample and reference container and the enclosure to be minimized, thus minimizing leakage heat flow (abstract).
Regarding claim 9, Danley and Danley806 teach all the limitation of claim 8. Neither Danley nor Danley806 teaches the computing system is configured to determine the interpan heat exchange according to:                          
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    s
                                    r
                                
                            
                            =
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            p
                                            r
                                        
                                    
                                    -
                                    
                                        
                                            T
                                        
                                        
                                            p
                                            s
                                        
                                    
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            s
                                            r
                                        
                                    
                                
                            
                        
                     wherein                         
                            
                                
                                    T
                                
                                
                                    p
                                    r
                                
                            
                        
                     is a reference container temperature,                         
                            
                                
                                    T
                                
                                
                                    p
                                    s
                                
                            
                        
                     is a sample container temperature,                         
                            
                                
                                    R
                                
                                
                                    s
                                    r
                                
                            
                             
                        
                    is an interpan thermal resistance defined between the reference container and the sample container, and 4sr is the interpan heat exchange rate.
However, Danley206 teaches the computing system is configured to determine the sample heat flow rate having reduced error according to:                          
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    T
                                    4
                                    p
                                    x
                                
                            
                            =
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    s
                                
                            
                            +
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    s
                                    r
                                
                            
                            -
                             
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            p
                                            s
                                             
                                        
                                    
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                ˙
                                            
                                        
                                        
                                            p
                                            s
                                        
                                    
                                
                                
                                    
                                        
                                            m
                                        
                                        
                                            p
                                            r
                                             
                                        
                                    
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                ˙
                                            
                                        
                                        
                                            p
                                            r
                                        
                                    
                                
                            
                            (
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    r
                                
                            
                            -
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    s
                                    r
                                
                            
                            )
                        
                      wherein                         
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    s
                                
                            
                        
                     is a heat flow rate measured by the sample calorimeter unit,                         
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    r
                                
                            
                             
                        
                    is a heat flow rate measured by the reference calorimeter unit,                         
                            
                                
                                    m
                                
                                
                                    p
                                    s
                                     
                                
                            
                        
                     is a mass of                         
                            
                                
                                    m
                                
                                
                                    p
                                    r
                                     
                                
                            
                        
                     is a mass of the reference container,                         
                            
                                
                                    
                                        
                                            T
                                        
                                        ˙
                                    
                                
                                
                                    p
                                    s
                                
                            
                        
                     is the derivative of the temperature of the sample container with respect to time,                         
                            
                                
                                    
                                        
                                            T
                                        
                                        ˙
                                    
                                
                                
                                    p
                                    r
                                
                            
                        
                     is the derivative of the temperature of the reference container with respect to time,                        
                             
                        
                    and                         
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    T
                                    4
                                    p
                                    x
                                
                            
                        
                     is a measured sample heat flow rate (para. [0029]; para. [0042]; para. [0066]: see claim 3 above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Danely and Danely806 to incorporate the teaching of Danely206 to provide that the computing system is configured to determine the sample heat flow rate having reduced error according to:                         
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    T
                                    4
                                    p
                                    x
                                
                            
                            =
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    s
                                
                            
                            +
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    s
                                    r
                                
                            
                            -
                             
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            p
                                            s
                                             
                                        
                                    
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                ˙
                                            
                                        
                                        
                                            p
                                            s
                                        
                                    
                                
                                
                                    
                                        
                                            m
                                        
                                        
                                            p
                                            r
                                             
                                        
                                    
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                ˙
                                            
                                        
                                        
                                            p
                                            r
                                        
                                    
                                
                            
                            (
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    r
                                
                            
                            -
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    s
                                    r
                                
                            
                            )
                        
                     wherein 4, is a heat flow rate measured by the sample calorimeter unit,                         
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    s
                                
                            
                        
                     is a heat flow rate measured by the reference calorimeter unit,                         
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    r
                                
                            
                        
                     is a heat flow rate measured by the reference calorimeter unit,                         
                            
                                
                                    m
                                
                                
                                    p
                                    s
                                     
                                
                            
                        
                     is a mass of the sample container,                         
                            
                                
                                    m
                                
                                
                                    p
                                    r
                                     
                                
                            
                        
                     is a mass of the reference container,                         
                            
                                
                                    
                                        
                                            T
                                        
                                        ˙
                                    
                                
                                
                                    p
                                    s
                                
                            
                        
                     is the derivative of the temperature of the sample container with respect to time,                         
                            
                                
                                    
                                        
                                            T
                                        
                                        ˙
                                    
                                
                                
                                    p
                                    r
                                
                            
                        
                     is the derivative of the temperature of the reference container with respect to time,                        
                             
                        
                    and                         
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    T
                                    4
                                    p
                                    x
                                
                            
                        
                     is a measured sample heat flow rate in order to allow the temperature difference between the sample and reference container and the enclosure to be minimized, thus minimizing leakage heat flow (abstract).
Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Danley (US 2008/0052032 A1, hereinafter referred to as “Danley”) in view of Danley (US 2003/0179806 A1, hereinafter referred to as “Danley806”) further in view of Danley (US 2003/0072348 A1, hereinafter referred to as “Danley348”).

However, Danly348 teaches that the interpan heat exchange is by at least one of conduction through a gas within a calorimetric enclosure of the single sample differential scanning calorimeter sensor, convection by the gas, and by radiation between surfaces of the sample container and the reference container (para. [0130]: small amount of heat flows directly between the sample and reference platforms and the DSC enclosure by heat conduction through the gas, by radiation exchange, and by convection).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Danely and Danely806 to incorporate the teaching of Danely348 to provide that the interpan heat exchange is by at least one of conduction through a gas within a calorimetric enclosure of the single sample differential scanning calorimeter sensor, convection by the gas, and by radiation between surfaces of the sample container and the reference container in order to provide more accurate heat flow measurement and improve resolution (abstract).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Danley (US 2008/0052032 A1, hereinafter referred to as “Danley”) in view of Danley (US 2003/0179806 A1, hereinafter referred to as “Danley806”) further in view of Danley (US 6,431,747 B1, hereinafter referred to as “Danley’747”).
 all the limitation of claim 7. Neither Danley nor Danley806 explicitly teaches that the differential scanning calorimeter sensor further comprises a reference area thermocouple for measuring a temperature difference between the reference calorimeter unit and the base, the reference area thermocouple formed by a detector connected to an underside of a platform of the reference calorimeter unit.
However, Danley747 teaches that the differential scanning calorimeter sensor further comprises a reference area thermocouple for measuring a temperature difference between the reference calorimeter unit and the base, the reference area thermocouple formed by a detector connected to an underside of a platform of the reference calorimeter unit (col. 7, lines 53-63: the reference area temperature detector 10 is welded to the underside of the reference platform 4 at sixteen places equally spaced in a circular pattern concentric to the reference area temperature detector 10 and reference platform 4… A type E thermocouple 12 is welded to the center of the top surface of the base 3. Lead wire 13 is the chromel and lead wire 14 is the constantan element of the type E thermocouple; col. 8, lines 14-20: the area detectors and associated parallel thermocouples reduce the sensitivity of the ΔT and ΔTo measurements to any variations in the position of the pans upon the sensor, as well as the sensitivity due to variations in the contact resistance between the pan and the sensor. Type E thermocouple 12 is used to measure To, the temperature at the base of the sensor; col. 8, lines 14-20: The area detectors and associated parallel thermocouples reduce the sensitivity of the ΔT and ΔTo measurements to any variations in the position of the pans upon the sensor, as well as the sensitivity due to variations in the contact resistance between the pan and the sensor. Type E thermocouple 12 is used to measure To, the temperature at the base of the sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Danely and Danely806 to incorporate the teaching of Danely747 to provide that the differential scanning calorimeter sensor further comprises a reference area thermocouple for measuring a temperature difference between the reference calorimeter unit and the base, the reference area thermocouple formed by a detector connected to an underside of a platform of the reference calorimeter unit in order to calculate the sensor thermal resistance for the sample and reference positions, respectively, and thus, differential scanning calorimeters using this sensor exhibit improved resolution, improved baseline performance and improved dynamic response (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                            

/Patrick Assouad/           Supervisory Patent Examiner, Art Unit 2858